Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-4, 7-14, and 21-29 are allowable. The restriction requirement between Inventions I. and II., as set forth in the Office action mailed on 05-12-2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05-12-2021 is withdrawn.  Claims 15-19, directed to Invention II., are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (see amendments below). 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Jeremy Mereness on 02-25-2022.
The application has been amended as follows: 
	In the claims:
In claim 8, line 2, “(81)” has been deleted.
Claim 15 has been amended as follows:
15. A method for forming a glass article intended to become the glass article, the method comprising the steps of:
providing a forming device for forming the glass article, the forming device including
a forming mold for receiving the glass blank, the glass blank defining an inside cavity and having a mouth with a main axis,
a gas injection device with a blowing head configured for propelling gas into the inside cavity, and configured to be received in the mouth of the blank, the gas injection device comprising an air circuit, 
the air circuit comprising
a pressurized gas inlet,
an injection channel connecting the pressurized gas inlet to at least one outlet nozzle to be placed inside the inside cavity, through a first control valve, and
a vent channel connecting the inside cavity to an atmospheric outlet, 
and the blowing head comprising a pair of upstream sensors, the pair of upstream sensors comprising an upstream pressure sensor (P1) and an upstream temperature sensor (T1), both said upstream sensor (P1) and said upstream temperature sensor (T1) arranged on the injection channel inside the blowing head, and
an electro-pneumatic control unit; 
injecting into the [[an]] inside cavity of the blank, via the [[a]] first control valve, pressurized gas via the [[an]] injection channel connecting the [[a]] pressurized gas inlet to the at least one outlet nozzle in 
 simultaneously measuring a first pressure and a first temperature on the air circuit between the first control valve and the outlet to , by way of the upstream pressure sensor (P1) and the upstream temperature sensor (T1); and
 		controlling, via the electro-pneumatic control unit, the first control valve according to pressure measurements read by the upstream pressure sensor (P1) and temperature measurements read by the upstream temperature sensor (T1), the first control valve is controlled according to aeraulic conditions of a the gas injected into inside cavity and 
Claims 16-18 have been cancelled.
Claim 19 has been amended as follows:
19. The method according to claim 15, wherein:
 a second pressure and a second temperature prevailing in the vent channel are simultaneously measured by a second pressure sensor and a second temperature sensor, respectively, and
upstream upstream 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated 01-24-2022 are persuasive with respect to the amended claims.  The prior art does not fairly teach or suggest the positioning and measurement feedback control of pressure and temperatures sensors in a glass article blowing device as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN SNELTING/                        Primary Examiner, Art Unit 1741